Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
As a result of the amendments to the Claim, the objection over the specification has been withdrawn. 
Also, the objection over Claim 3 has been withdrawn. 
Also, the 112(b) rejection over Claim 4 has been withdrawn. 

Claim Objections
Claim 1 objected to because of the following informalities:  the claim recites “a solution of ascorbic acid, dry extract dissolved in water” to indicate a solution containing both ascorbic acid and dry extract (line 18). The claim then recites “adding the dissolved α-tocopherol in absolute ethanol to the solution of ascorbic acid and dry extract dissolved in water…” (line 20-21). For the sake of clarity, line 18 should be amended to similarly recite “a solution of ascorbic acid and dry extract dissolved in water”.  
Also, the limitation “adding the dry extract obtained in the previous step” should be amended to recite “adding the dry extract obtained in step a)” to clearly identify the step. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, the term “vigorous” in Line 12 is a relative term which renders the claim indefinite. The term “vigorous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Also, the term “mechanically milling to obtain a homogenous powder…” is indefinite because the limitation is not clear as to what is being mechanically milled. This can be overcome by amending the claim to recite “obtaining Rosmarinus officinalis L. leaves and mechanically milling the leaves to obtain a homogenous powder….”
Also, the term “lyophilizing the solution” is indefinite because it is not clear if it is referring to “a solution” recited in line 1 or line 8. If applicant insist that the claim clearly refers to the recited term in line 8 and not the term recited in the preamble (line 1), the claim format would not be consistent because the claim also refers to “Rosmarinus officinalis L.” recited in the preamble by reciting “a) extracting the compounds of the Rosmarinus officinalis L….” in line 4. Therefore, it is unclear if applicant is relying on the preamble to provide antecedent basis for the term “solution”. Appropriate corrections are required. 
Also, the limitation “heating until complete dissolution of iota carrageenan, calcium chloride, glycerol, α-tocopherol, ascorbic acid and dry extract in water to obtain the coating solution” recited in the last 3 lines is indefinite because it is not clear if the claim is referring to the previously recited elements or if the claim is positively reciting new elements. This rejection can be overcome by adding “the” in front of the recited element (i.e. “heating until complete dissolution of the iota carrageenan, the calcium chloride, the glycerol, the α-tocopherol, the ascorbic acid and the dry extract in the water to obtain the coating solution”). 
Regarding Claims 3 and 4, the term “the extract” lacks sufficient antecedent basis. It appears applicant intends to recite “the dry extract” obtained from step a of Claim 1. Appropriate corrections are required. 
Further regarding Claim 4, the claim further recites active steps of adding extract to water, ascorbic acid, α-tocopherol, calcium chloride and glycerol, therefore the claim is indefinite because is it not clear if this is the same or different steps of adding the elements recited in Claim 1. To remove this rejection, applicant should amend the claim to recite” wherein the dry extract is present at a concentration between 1 and 8 g/L…”. The same amendments should be applied to ascorbic acid, α-tocopherol, calcium chloride, and glycerol accordingly.  
Claims 5-6 are rejected based on their dependency on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Van Ness et al. (US 2013/0115285) in view of Augello (US 2005/0196445), Girard (US 2013/0029012), Nussinovitch et al. (US 6,299,915) and Harvard.edu (Vitamin E,  <https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>). 
Regarding Claim 5, Van Ness discloses a coating solution for use as a food coating (see abstract)  comprising Rosmarinus officinalis L. (rosemary extract, paragraph 30), water (paragraph 31), tocopherol (paragraph 30), absolute ethanol (paragraph 31), and glycerol (paragraph 21). 
Van Ness is silent to comprising iota carrageen, ascorbic acid, calcium chloride, and specifically the use of distilled water and α-tocopherol. However, it would have been obvious to use purified water such as distilled water which has contaminants and minerals removed to reduce error and contaminants in the final product. As to the α-tocopherol, since Van Ness identifies tocopherol as a suitable antioxidant, and tocopherol is known to exist in 4 types (alpha, beta, gamma, and delta), it would have been obvious to use one of the finite options of tocopherol as a suitable antioxidant with a reasonable expectation of success (see MPEP 2143.E), especially since the alpha form is commonly used as an antioxidant and is the only one used by humans (also known as Vitamin E, evidenced by < https://www.hsph.harvard.edu/nutritionsource/vitamin-e/>).
As to the iota carrageenan, since Van Ness is directed to a film having plasticizers to provide film characteristics (paragraph 21), Augello is relied on to teach a coating composition for food where carrageenan is provided as a film forming agent (see abstract) where it is preferred to use specifically iota-carrageenan to provide desirable film attributes (paragraph 26). Therefore, since it is known to use iota-carrageenan in food coatings, and Van Ness is directed to modifying film characteristics such as adhesion, flexibility, permeability, etc. (paragraph 21), it would have been obvious to one of ordinary skill in the art to use iota-carrageenan in the composition of Van Ness to achieve a desirable film forming property. 
As to the ascorbic acid, Girard is relied on to teach coatings comprising ascorbic acid to impart an antioxidant property into edible coatings for food (paragraph 65). Both Van Ness and Girard are directed to providing antioxidant coating that is applicable to food products such as fruits and vegetables (see paragraph 14 of Van Ness and paragraph 23 of Girard). Since the prior art recognizes both rosemary extract and ascorbic acid as an antioxidant agent in food coatings, it would have been obvious to one of ordinary skill in the art to combine equivalents known for the same purpose (see MPEP 2144.06). 
As to the calcium chloride, Nussinovitch is relied on to teach a protective food coating for agricultural products (see abstract), where calcium chloride is provided as a gelation inducing agent (see Col. 3 Ln. 17-24) for hydrocolloids such as alginate (Col. 3, Ln. 26-33). A gelling agent is also referred to as a cross-linking agent and is found to reduce surface tension of the coating and therefore cause better compatibility between the coating and the surface free energy of the coating food (Col. 3, Ln. 5-24). Therefore, since Van Ness is directed to a composition comprising alginates (paragraph 6), it would have been obvious to one of ordinary skill in the art to include a gelation inducing agent   for the purpose of improving the adhesion and compatibility between the coating and the food surface. 
As to the particular process according to Claim 1, it is noted that Claim 5 is directed to a composition claim that is “obtained according to the process of Claim 1” and is therefore a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, since Van Ness, Augello, Nussinovitch, and Girard all teach a coating solution for use as a food coating (see respective abstracts), there is a reasonable expectation that the coating taught by the prior art having similar composition to the claimed composition would have similar properties. 
Regarding Claim 6, as applied in Claim 5, the combination suggest a composition comprising the extraction of Rosmarinus officinalis L. (rosemary extract), distilled water, ascorbic acid, α-tocopherol, absolute ethanol, sodium chloride, glycerol, and iota carrageenan to form a coating. The combination is silent to the specific concentrations of each components. However, the function of each components are recognized and understood by the prior art. In this case, the ascorbic acid, tocopherol and rosemary extract are provided as antioxidants (paragraph 30 of Van Ness and paragraph 65 of Girard), the water and ethanol are provided as solvents for the coating solution (paragraph 31 of Van Ness), the sodium chloride is provided as a gelation inducing agent (Col. 3 of Nussinovitch), and the glycerol and iota carrageenan are provided as plasticizers for the film coating (paragraph 26 of Augello and paragraph 21 of Van Ness). Therefore, it would have been obvious to determine the particular concentration of each component based on the desired properties of the final coating composition. 


Response to Arguments
Applicant’s arguments over claims 1-4 have been fully considered and are persuasive.  The rejection of Claims 1-4 have been withdrawn. 
It appears that similar arguments appear in both the remarks and the Declaration filed 29 Mar 2022. Therefore, a response to the remarks will similarly apply to the arguments presented in the Declaration and will not be repeated. It does not appear that Applicant presents any argument specifically directed to Claims 5-6; however, if applicant intends for the arguments over Claims 1-4 to also apply to Claim 5 and 6, it is noted that Claims 5 and 6 are construed as product-by-process claim and therefore examined for its structure, or in this case, its composition. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Applicant asserts that the particular order provides a synergistic effect not obvious to one of ordinary skill in the art; however, the remarks and the Declaration do not provide sufficient evidence to support that the particular order is critical to the claimed invention. In view of the prior art, each component are recognized for their use in food coating applications, thus presenting analogous art. One of ordinary skill in the art would have been able to understand the effects of each components combined them accordingly to provide a food coating composition. The remarks on page 9 and the Declaration at paragraph 6 recites “The order of the steps is critical to the success of the claimed invention as it provides for the synergistic effect of rosemary, ascorbic acid and tocopherol as antioxidant and antimicrobial. If the different components of the solution are not added in the specific order and specific amounts as claimed, the solution would not work”; however, applicant has not provided sufficient evidence to support this. In this case, the rejection is maintained because Van Ness identifies rosemary extract and tocopherol as antioxidants (paragraph 30), and Girard also identified ascorbic acid as an antioxidant. Rosemary extract is also a known antimicrobial agent (<https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6165352/>). 
In response to applicant’s argument regarding the quantities of the element being critical to the claimed invention (page 9 of the remarks and paragraph 7 of the declaration), the argument is not persuasive because the prior art also presents a food coating having antioxidation properties. Therefore, the claimed quantities do not appear to have unexpected results absent evidence of criticality. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02 (d). 
In response to applicant’s argument regarding the precise addition of iota-carrageen and glycerol providing coating capability (page 10 of the remarks and paragraph 8 of the Declaration), the argument is not persuasive because the coating of Van Ness also has coating capability (good adhesion to a substrate, paragraph 63) and antioxidant potential (paragraph 30). 
As to applicant’s arguments regarding the Van Ness reference being directed to oral medication (page 10 of the remarks), the argument is not persuasive because the coating of Van Ness is also applicable to fruits and vegetables (paragraph 14). In response to applicant’s argument that Van Ness is not directed to how the extract has been obtained, the argument is not persuasive because Claim 5 is directed to a composition claim and not a process claim. Therefore, the claim only requires comprising rosemary extract in a coating solution. 
The arguments directed to Ecosostenibile is rendered moot due to withdrawal of the rejection. 
As to applicant’s argument regarding the teachings of Van Ness and Augello (page 11 of the remarks and paragraph 9 of the declaration), applicant argues that one of ordinary skill in the art would not add carrageenan to the coating of Van Ness because iota-carrageenan would dissolve in the higher moisture in the esophagus and stomach after being ingested. The argument is not persuasive because Augello is relied on to teach adding iota-carrageenan as a film forming agent for food coatings (see abstract and paragraph 26). Therefore, since Van Ness is also directed to coatings for fruits and vegetables, it does not appear that having iota-carrageenan dissolve in the stomach would change the principle of operation of Van Ness for coating foods such as fruits and vegetables. In response to applicant’s argument regarding Augello being directed to a hardenable coating, the argument is not persuasive because Augello is simply relied on to teach iota-carrageenan as a film forming agent. Since Van Ness is directed to a film coating (paragraph 14 of Van Ness), it would have been obvious to one of ordinary skill in the art to add iota-carrageenan for its film-forming properties. 
Applicant arguments directed to Mickiewicz is rendered moot in view of withdrawal of the rejection of Claim 3. It is noted that Claim 5 and 6 do not require the particular process steps of lyophilizing because the claim is a composition claim described by the process of Claim 1. See response above with respect to product-by-process claims. 
In response to applicant’s argument regarding distilled water not being the same as purified water (page 14 of the remarks and paragraph 15 of the declaration), the argument is not persuasive because the rejection is not stating that purified water is the same as distilled water. Rather, the rejection is indicating that one of ordinary skill in the art would have used water that has gone through some purification (as opposed to tap water). That is, it is well practiced to use either distilled water, filtered water, deionized water, etc. when forming a solution to reduce the level of contaminants found in water. Therefore, it would have been obvious to use distilled water since distillation removes both contaminants and minerals. 
In response to applicant’s argument regarding α-tocopherol (page 16 of the remarks and paragraph 16 of the declaration), applicant argues that the article by Harvard.edu is wrong by stating that α-tocopherol being the only one used by the human body is wrong. However, even if each class of tocopherol were approved as food additives, the Harvard.edu reference indicates that α-tocopherol acts “as an antioxidant, scavenging loose electrons—so-called “free radicals”—that can damage cells. It also enhances immune function and prevents clots from forming in heart arteries”. Even if the other class of tocopherols are known food additives, Harvard.edu provides evidence that one of ordinary skill in the art would have looked into α-tocopherol for its role as an antioxidant, immune function enhancer, and cardiovascular benefits as presented in the Harvard.edu article. Therefore, it is maintained that to use α-tocopherol as an antioxidant would have been obvious. 
In response to applicant’s argument that rosemary extract can act antagonistic when presented with ascorbic acid in the coating of Van Ness (page 17 of the remarks and paragraph 18 of the declaration), the argument is not persuasive because applicant has not provided sufficient evidence supporting that the components would act antagonistic when used together. 
In response to applicant’s argument regarding the order of addition and specific quantities of the elements (page 17-18 of the remarks and paragraphs 19-21 of the declaration), the argument is not persuasive in view of the response above with respect to product-by-process limitations. 
In response to applicant’s argument regarding the addition of iota-carrageenan and glycerol in the specific order to allow for a fluid (page 18 of the remarks and paragraph 22 of the declaration), transparent uniform coating, the argument is not persuasive in view of the response above with respect to iota-carrageenan and glycerol. 
Applicant argues that it would not have been obvious to use calcium chloride for iota-carrageenan because Nussinovitch uses calcium chloride for alginates (page 18 of the remarks and paragraph 23 of the declaration); however, the argument is not persuasive because Nussinovitch is relied on to provide a gelling agent for alginates which Van Ness also comprises (see paragraph 14 of Van Ness).  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant’s argument directed to the Tran reference is rendered moot in view of withdrawal of the reference. 
In response to applicant’s argument that the combination of reference is silent regarding the use of ascorbic acid and calcium chloride (page 19 of the remarks and paragraph 25-26 of the declaration), the argument is not persuasive because Nussinovitch was relied on to teach calcium chloride as a gelling agent for compositions comprising alginates, and Girard was relied on to teach ascorbic acid as an antioxidant. Applicant has not presented sufficient evidence that the claimed quantities presents evidence of unexpected results. 
Applicant argues that the specific steps and elements used in the claimed process provides unforeseen results; however, applicant has not provided sufficient evidence that suggest unexpected results over the prior art. That is, applicant claims a food coating composition having the benefits of providing antioxidant and antimicrobial properties. However, Rosemary extract is also known to provide both antioxidant and antimicrobial properties (<https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6165352/>). Therefore, the claimed composition having the components known for antioxidation and antimicrobial properties is not seen to provide unexpected results over the prior art absent evidence of unexpected results. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792